

114 S2798 IS: Free Market Flights Act of 2016
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2798IN THE SENATE OF THE UNITED STATESApril 13, 2016Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to terminate the essential air service program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Free Market Flights Act of 2016. 2.Termination of essential air service program (a)In generalSubchapter II of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41749.Termination of essential air service program
 (a)In generalThe authority of the Secretary of Transportation to carry out the essential air service program under this subchapter shall terminate on October 1, 2016.
						(b)Use of fees for deficit reduction
 (1)In generalFor fiscal years beginning after September 30, 2016, amounts credited to the account established under section 45303 from overflight fees authorized under section 45301(a)(1) that would otherwise be made available under section 41742 for obligation and expenditure to carry out the essential air service program under this subchapter shall be deposited in the general fund of the Treasury and shall be used for the sole purpose of deficit reduction.
 (2)Statutory constructionParagraph (1) shall apply notwithstanding any provision of section 45303(c) that directs the amounts described in paragraph (1) to be made available for expenditure for activities of the Federal Aviation Administration..
 (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41748 the following:
				41749. Termination of essential air service program..